Case 2:20-cv-02920-DSF-AS Document 34 Filed 09/09/20 Page 1 of 16 Page ID #:444



 1   Blair J. Robinson (Pro Hac Vice)
     BAKER & MCKENZIE LLP
 2   452 Fifth Avenue
     New York, NY 10018
 3   Telephone: +1 212 626 4100
     Facsimile: + 212 310 1632
 4   blair.robinson@bakermckenzie.com
 5   Stephanie P. Priel, SBN 313085
     Lara A. Grines, SBN 316629
 6   BAKER & MCKENZIE LLP
     1901 Avenue of the Stars, Suite 950
 7   Los Angeles, CA 90067
     Telephone: (310) 201-4728
 8   Facsimile: (310) 201-4721
     stephanie.priel@bakermckenzie.com
 9   lara.grines@bakermckenzie.com
10   Attorneys for Defendant,
     CBS BROADCASTING INC.                 *NOTE CHANGES MADE BY THE COURT*
11

12                        UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14

15   BEN PIAZZA; JOEL BINGER; KEVIN                  Case No. 2:20-cv-02920-DSF (ASx)
     BELLOTTI; JIMMY VELARDE; WAYNE
16   GETCHELL; NANCY PERRY; EDWARD
     NELSON; RON NUGENT; DAVE GOLBA;                 PROTECTIVE ORDER
17   PETER MALLARD; FREDERICK SMITH;
     JULIAN SALAS; ROBERTO BOSIO;
18   RICHARD LABGOLD; DENISE STONES;
     LESLIE NOURSE; LINDA RUSS;
19   JERILYNNE AKUTAGAWA; BARBRA
     CIMO; SHARON O’DANIEL; JODY
20   LAWRENCE-MILLER; VICKI
     KAUFMAN; TRACY LAWRENCE;
21   KENNETH LATKA; and MARC BERUTI,
22                     Plaintiffs,
23             vs.
24   CBS BROADCASTING, INC.;
     TELEVISION CITY STUDIOS, LLC;
25   TELEVISION CITY SERVICES, LLC;
     TELEVISION CITY PRODUCTIONS, LLC;
26   MICHAEL HACKMAN & ASSOCIATES;
     HACKMAN CAPITAL PARTNERS, LCC;
27   and DOES 1 through 10, inclusive,
                            Defendants.
28

                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                           Case No. 2:20-cv-02920-DSF-AS
Case 2:20-cv-02920-DSF-AS Document 34 Filed 09/09/20 Page 2 of 16 Page ID #:445



 1   1.    A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which protection from public disclosure and
 4   from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6   following Stipulated Protective Order. The parties acknowledge that this Order does
 7   not confer blanket protections on all disclosures or responses to discovery and that the
 8   protection it affords from public disclosure and use extends only to the limited
 9   information or items that are entitled to confidential treatment under the applicable
10   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
11   that this Stipulated Protective Order does not entitle them to file confidential
12   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
13   followed and the standards that will be applied when a party seeks permission from
14   the court to file material under seal.
15         B. GOOD CAUSE STATEMENT
16         This action is likely to involve trade secrets, sensitive and non-public financial
17   information, sensitive employee information affecting individuals’ privacy rights,
18   personnel records, and other valuable research, development, commercial, technical,
19   and/or proprietary information for which special protection from public disclosure
20   and from use for any purpose other than prosecution of this action is warranted.
21   Such confidential and proprietary materials and information consist of, among other
22   things, confidential business or financial information regarding confidential personal
23   affairs, business practices, transactions, or other confidential research, development,
24   or commercial information (including information implicating privacy rights of third
25   parties), information otherwise generally unavailable to the public, or which may be
26   privileged or otherwise protected from disclosure under state or federal statutes,
27   court rules, case decisions, or common law. Accordingly, to expedite the flow of
28   information, to facilitate the prompt resolution of disputes over confidentiality of
                                                  1
                                              [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                              Case No. 2:20-cv-02920-DSF-AS
Case 2:20-cv-02920-DSF-AS Document 34 Filed 09/09/20 Page 3 of 16 Page ID #:446



 1   discovery materials, to adequately protect information the parties are entitled to keep
 2   confidential, to ensure that the parties are permitted reasonable necessary uses of
 3   such material in preparation for and in the conduct of trial, to address their handling at
 4   the end of the litigation, and serve the ends of justice, a protective order for such
 5   information is justified in this matter. It is the intent of the parties that information
 6   will not be designated as confidential for tactical reasons and that nothing be so
 7   designated without a good faith belief that it has been maintained in a confidential,
 8   non-public manner, and there is good cause why it should not be part of the public
 9   record of this case.
10   2.    DEFINITIONS
11         2.1    Action: this pending federal lawsuit.
12         2.2    Challenging Party: a Party or Non-Party that challenges the designation
13   of information or items under this Order.
14         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
15   how it is generated, stored or maintained) or tangible things that qualify for protection
16   under Federal Rule of Civil Procedure 26(c), as specified above in the Good Cause
17   Statement.
18         2.4    “ATTORNEY EYES ONLY”: information, regardless of the form in
19   which such information is disclosed, that any disclosing party, including non-parties
20   to this Action, in good faith, believes to contain (a) current or past (to the extent they
21   reflect on current) personal affairs, methods, procedures, and processes relating to
22   their respective business practices and/or proprietary technology; (b) personal
23   information relating to or concerning Plaintiffs, current and/or former employees of
24   CBS Broadcasting Inc., (“CBS”) that is of a generally understood personal and
25   confidential nature, including without limitation, individuals’ names, addresses, email
26   addresses, telephone numbers, government issued identifiers, financial and payment
27   and related identifiers, and health or medical information; (c) trade secrets; (d) other
28   “CONFIDENTIAL” Information (as defined in Paragraph 4.3, above) the disclosure
                                                2
                                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                            Case No. 2:20-cv-02920-DSF-AS
Case 2:20-cv-02920-DSF-AS Document 34 Filed 09/09/20 Page 4 of 16 Page ID #:447



 1   of which is likely to cause competitive or commercial injury to the disclosing party;
 2   (e) financial, technological, operational, sales, marketing, pricing and/or other
 3   proprietary information relating to CBS’ business that is not publicly available or
 4   known and that would be of benefit to a competitor of CBS; and (f) such other
 5   information, documents and/or data within CBS’ possession, custody or control as to
 6   which CBS may have a legal obligation to protect its confidentiality.
 7          2.5    Counsel: Outside Counsel of Record, and In-House Counsel (as well as
 8   their support staff).
 9          2.6    Designating Party: a Party or Non-Party that designates information or
10   items that it produces in disclosures or in responses to discovery as
11   “CONFIDENTIAL.”
12          2.7    Disclosure or Discovery Material: all items or information, regardless of
13   the medium or manner in which it is generated, stored, or maintained (including,
14   among other things, testimony, transcripts, and tangible things), that are produced or
15   generated in disclosures or responses to discovery in this matter.
16          2.8    Expert: a person with specialized knowledge or experience in a matter
17   pertinent to the litigation who has been retained by a Party or its counsel to serve as
18   an expert witness or as a consultant in this Action.
19          2.9    In-House Counsel: attorneys who are employees of a party to this
20   Action. In-House Counsel does not include Outside Counsel of Record or any
21   other outside counsel.
22          2.10 Non-Party: any natural person, partnership, corporation, association or
23   other legal entity not named as a Party to this action.
24          2.11 Outside Counsel of Record: attorneys who are not employees of a
25   party to this Action but are retained to represent or advise a party to this Action and
26   have appeared in this Action on behalf of that party or are affiliated with a law firm
27   that has appeared on behalf of that party, and includes support staff.
28
                                                3
                                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                            Case No. 2:20-cv-02920-DSF-AS
Case 2:20-cv-02920-DSF-AS Document 34 Filed 09/09/20 Page 5 of 16 Page ID #:448



 1         2.12 Party: any party to this Action, or any parent company of a party to
 2   this Action, including all of their officers, directors, employees, consultants,
 3   retained experts, and Outside Counsel of Record (and their support staffs).
 4         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 5   Discovery Material in this Action.
 6         2.14 Professional Vendors: persons or entities that provide litigation support
 7   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9   and their employees and subcontractors.
10         2.15 Protected Material: any Disclosure or Discovery Material that is
11   designated as “CONFIDENTIAL” or “ATTORNEYS EYES ONLY” in this matter.
12         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
13   from a Producing Party.
14   3.    SCOPE
15         The protections conferred by this Stipulation and Order cover not only
16   Protected Material (as defined above), but also (1) any information copied or extracted
17   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
18   Protected Material; and (3) any testimony, conversations, or presentations by Parties
19   or their Counsel that might reveal Protected Material.
20         Any use of Protected Material at trial shall be governed by the orders of the
21   trial judge. This Order does not govern the use of Protected Material at trial.
22   4.    DURATION
23         Even after final disposition of this litigation, the confidentiality obligations
24   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
25   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
26   later of (1) dismissal of all claims and defenses in this Action, with or without
27   prejudice; and (2) final judgment herein after the completion and exhaustion of all
28
                                                4
                                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                            Case No. 2:20-cv-02920-DSF-AS
Case 2:20-cv-02920-DSF-AS Document 34 Filed 09/09/20 Page 6 of 16 Page ID #:449



 1   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
 2   for filing any motions or applications for extension of time pursuant to applicable law.
 3   5.    DESIGNATING PROTECTED MATERIAL
 4         5.1       Exercise of Restraint and Care in Designating Material for Protection.
 5   Each Party or Non-Party that designates information or items for protection under
 6   this Order must take care to limit any such designation to specific material that
 7   qualifies under the appropriate standards. The Designating Party must designate for
 8   protection only those parts of material, documents, items, or oral or written
 9   communications that qualify so that other portions of the material, documents, items,
10   or communications for which protection is not warranted are not swept unjustifiably
11   within the ambit of this Order.
12         Mass, indiscriminate, or routinized designations are prohibited. Designations
13   that are shown to be clearly unjustified or that have been made for an improper
14   purpose (e.g., to unnecessarily encumber the case development process or to impose
15   unnecessary expenses and burdens on other parties) may expose the Designating Party
16   to sanctions.
17         If it comes to a Designating Party’s attention that information or items that it
18   designated for protection do not qualify for protection, that Designating Party must
19   promptly notify all other Parties that it is withdrawing the inapplicable designation.
20         5.2       Manner and Timing of Designations. Except as otherwise provided in
21   this Order or as otherwise stipulated or ordered, Disclosure or Discovery Material
22   that qualifies for protection under this Order must be clearly so designated before
23   the material is disclosed or produced.
24                   Designation in conformity with this Order requires:
25                   (a)   for information in documentary form (e.g., paper or electronic
26   documents, but excluding transcripts of depositions or other pretrial or trial
27   proceedings), that the Producing Party affix at a minimum, the legend
28
                                                 5
                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                             Case No. 2:20-cv-02920-DSF-AS
Case 2:20-cv-02920-DSF-AS Document 34 Filed 09/09/20 Page 7 of 16 Page ID #:450



 1   “CONFIDENTIAL” or “ATTORNEYS EYES ONLY” (hereinafter
 2   “CONFIDENTIAL legend”), to each page that contains protected material.
 3         A Party or Non-Party that makes original documents available for inspection
 4   need not designate them for protection until after the inspecting Party has indicated
 5   which documents it would like copied and produced. During the inspection and
 6   before the designation, all of the material made available for inspection shall be
 7   deemed “CONFIDENTIAL” or “ATTORNEYS EYES ONLY.” After the inspecting
 8   Party has identified the documents it wants copied and produced, the Producing Party
 9   must determine which documents qualify for protection under this Order. Then,
10   before producing the specified documents, the Producing Party must affix the legend
11   “CONFIDENTIAL” or “ATTORNEYS EYES ONLY” to each page that contains
12   Protected Material.
13                (b)      for testimony given in depositions that the Designating Party
14   identifies the Disclosure or Discovery Material on the record, before the close of the
15   deposition, or within thirty (30) days after receiving a final transcript of the
16   deposition, all protected testimony.
17                (c)      for information produced in some form other than documentary
18   and for any other tangible items, that the Producing Party affix in a prominent place
19   on the exterior of the container or containers in which the information is stored the
20   legend “CONFIDENTIAL” or “ATTORNEYS EYES ONLY.”
21         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
22   failure to designate qualified information or items does not, standing alone, waive
23   the Designating Party’s right to secure protection under this Order for such material.
24   Upon timely correction of a designation, the Receiving Party must make reasonable
25   efforts to assure that the material is treated in accordance with the provisions of this
26   Order.
27

28
                                                 6
                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                             Case No. 2:20-cv-02920-DSF-AS
Case 2:20-cv-02920-DSF-AS Document 34 Filed 09/09/20 Page 8 of 16 Page ID #:451



 1   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 3   designation of confidentiality at any time that is consistent with the Court’s
 4   Scheduling Order.
 5         6.2    Meet and Confer. The Challenging Party shall initiate the informal
 6   dispute resolution process set forth in the Court’s Procedures and Schedules. See
 7   http://www.cacd.uscourts.gov/honorable-alka-sagar
 8         6.3    The burden of persuasion in any such challenge proceeding shall be on
 9   the Designating Party. Frivolous challenges, and those made for an improper
10   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
11   parties) may expose the Challenging Party to sanctions. Unless the Designating
12   Party has waived or withdrawn the confidentiality designation, all parties shall
13   continue to afford the material in question the level of protection to which it is
14   entitled under the Producing Party’s designation until the Court rules on the
15   challenge.
16   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
17         7.1    Basic Principles. A Receiving Party may use Protected Material that is
18   disclosed or produced by another Party or by a Non-Party in connection with this
19   Action only for prosecuting, defending or attempting to settle this Action. Such
20   Protected Material may be disclosed only to the categories of persons and under the
21   conditions described in this Order. When the Action has been terminated, a Receiving
22   Party must comply with the provisions of section 13 below (FINAL
23   DISPOSITION).
24         Protected Material must be stored and maintained by a Receiving Party at a
25   location and in a secure manner that ensures that access is limited to the persons
26   authorized under this Order.
27         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
28   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                               7
                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                           Case No. 2:20-cv-02920-DSF-AS
Case 2:20-cv-02920-DSF-AS Document 34 Filed 09/09/20 Page 9 of 16 Page ID #:452



 1   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
 2   only to:
 3                (a) any Party in this Action;
 4                (b) the Receiving Party’s Outside Counsel of Record in this Action, as
 5   well as employees of said Outside Counsel of Record to whom it is reasonably
 6   necessary to disclose the information for this Action;
 7                (c) the officers, directors, and employees (including In-House Counsel)
 8   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
 9                (d) Experts (as defined in this Order) of the Receiving Party to whom
10   disclosure is reasonably necessary for this Action and who have signed the
11   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12                (e) the court and its personnel;
13                (f) court reporters and their staff;
14                (g) professional jury or trial consultants, mock jurors, and Professional
15   Vendors to whom disclosure is reasonably necessary for this Action and who have
16   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17                (h) the author or recipient of a document containing the information or a
18   custodian or other person who otherwise possessed or knew the information;
19                (i) during their depositions, witnesses, and attorneys for witnesses, in the
20   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
21   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
22   not be permitted to keep any confidential information unless they sign the
23   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
24   agreed to by the Designating Party or ordered by the court. Pages of transcribed
25   deposition testimony or exhibits to depositions that reveal Protected Material may
26   be separately bound by the court reporter and may not be disclosed to anyone except as
27   permitted under this Stipulated Protective Order; and
28
                                                8
                                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                            Case No. 2:20-cv-02920-DSF-AS
Case 2:20-cv-02920-DSF-AS Document 34 Filed 09/09/20 Page 10 of 16 Page ID #:453



 1                (j) any mediator or settlement officer, and their supporting personnel,
 2   mutually agreed upon by any of the parties engaged in settlement discussions.
 3         7.3    Disclosure of “ATTORNEYS EYES ONLY” Information or Items.
 4   Unless otherwise ordered by the court or permitted in writing by the Designating
 5   Party, a Receiving Party may disclose any information or item designated
 6   “ATTORNEYS EYES ONLY” only to:
 7                (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
 8   well as employees of said Outside Counsel of Record to whom it is reasonably
 9   necessary to disclose the information for this Action, and the Receiving Party’s in-
10   house counsel;
11                (b)   Experts (as defined in this Order) of the Receiving Party to whom
12   disclosure is reasonably necessary for this Action and who have signed the
13   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14                (c)   the court and its personnel;
15                (d)   court reporters and their staff;
16                (e)   professional jury or trial consultants, mock jurors, and Professional
17   Vendors to whom disclosure is reasonably necessary for this Action and who have
18   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19                (f)   the author or recipient of a document containing the information or
20   a custodian or other person who otherwise possessed or knew the information;
21                (g)   during their depositions, witnesses, and attorneys for witnesses, in
22   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
23   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
24   will not be permitted to keep any confidential information unless they sign the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
26   by the Designating Party or ordered by the court. Pages of transcribed deposition
27   testimony or exhibits to depositions that reveal Protected Material may be separately
28
                                               9
                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                           Case No. 2:20-cv-02920-DSF-AS
Case 2:20-cv-02920-DSF-AS Document 34 Filed 09/09/20 Page 11 of 16 Page ID #:454



 1   bound by the court reporter and may not be disclosed to anyone except as permitted
 2   under this Stipulated Protective Order; and
 3                   (h)   any mediator or settlement officer, and their supporting personnel,
 4   mutually agreed upon by any of the parties engaged in settlement discussions.
 5   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 6         OTHER LITIGATION
 7          If a Party is served with a subpoena or a court order issued in other litigation
 8   that compels disclosure of any information or items designated in this Action as
 9   “CONFIDENTIAL” or “ATTORNEYS EYES ONLY” that Party must:
10                (a)      promptly notify in writing the Designating Party. Such
11   notification shall include a copy of the subpoena or court order;
12                (b)      promptly notify in writing the party who caused the subpoena or
13   order to issue in the other litigation that some or all of the material covered by the
14   subpoena or order is subject to this Protective Order. Such notification shall include a
15   copy of this Stipulated Protective Order; and
16             (c)         cooperate with respect to all reasonable procedures sought to
17   be pursued by the Designating Party whose Protected Material may be affected. If the
18   Designating Party timely seeks a protective order, the Party served with the subpoena
19   or court order shall not produce any information designated in this action as
20   “CONFIDENTIAL” or “ATTORNEYS EYES ONLY” before a determination by the
21   court from which the subpoena or order issued, unless the Party has obtained the
22   Designating Party’s permission. The Designating Party shall bear the burden and
23   expense of seeking protection in that court of its confidential material and nothing in
24   these provisions should be construed as authorizing or encouraging a Receiving Party
25   in this Action to disobey a lawful directive from another court.
26

27   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
28
                                                 10
                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                             Case No. 2:20-cv-02920-DSF-AS
Case 2:20-cv-02920-DSF-AS Document 34 Filed 09/09/20 Page 12 of 16 Page ID #:455



 1         IN THIS LITIGATION
 2                (a) The terms of this Order are applicable to information produced by a
 3                      Non-Party in this Action and designated as “CONFIDENTIAL” or
 4                      “ATTORNEYS EYES ONLY.” Such information produced by Non-
 5                      Parties in connection with this litigation is protected by the remedies
 6                      and relief provided by this Order. Nothing in these provisions
 7                      should be construed as prohibiting a Non-Party from seeking
 8                      additional protections.
 9                (b)     In the event that a Party is required, by a valid discovery request,
10   to produce a Non-Party’s confidential information in its possession, and the Party is
11   subject to an agreement with the Non-Party not to produce the Non-Party’s
12   confidential information, then the Party shall:
13                (1)     promptly notify in writing the Requesting Party and the Non-Party
14   that some or all of the information requested is subject to a confidentiality agreement
15   with a Non-Party;
16                (2)     promptly provide the Non-Party with a copy of the Stipulated
17   Protective Order in this Action, the relevant discovery request(s), and a reasonably
18   specific description of the information requested; and
19                (3)     make the information requested available for inspection by the
20   Non-Party, if requested.
21               (c)      If the Non-Party fails to seek a protective order from this court
22   within 14 days of receiving the notice and accompanying information, the Receiving
23   Party may produce the Non-Party’s confidential information responsive to the
24   discovery request. If the Non-Party timely seeks a protective order, the Receiving
25   Party shall not produce any information in its possession or control that is subject to
26   the confidentiality agreement with the Non-Party before a determination by the court.
27   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
28   of seeking protection in this court of its Protected Material.
                                                 11
                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                             Case No. 2:20-cv-02920-DSF-AS
Case 2:20-cv-02920-DSF-AS Document 34 Filed 09/09/20 Page 13 of 16 Page ID #:456



 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts to
 6   retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 7   persons to whom unauthorized disclosures were made of all the terms of this Order,
 8   and (d) request such person or persons to execute the “Acknowledgment and
 9   Agreement to Be Bound” that is attached hereto as Exhibit A.
10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11   PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16   may be established in an e-discovery order that provides for production without prior
17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
18   parties reach an agreement on the effect of disclosure of a communication or
19   information covered by the attorney-client privilege or work product protection, the
20   parties may incorporate their agreement in the stipulated protective order submitted to
21   the court. The Parties hereby agree that, pursuant to Federal Rule of Evidence 502(d)
22   and (e), disclosure of a communication or information covered by the attorney-client
23   privilege or work product protection in connection with this litigation does not waive
24   such privilege or protection.
25   12.   MISCELLANEOUS
26         12.1   Right to Further Relief. Nothing in this Order abridges the right of any
27   person to seek its modification by the Court in the future.
28
                                               12
                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                           Case No. 2:20-cv-02920-DSF-AS
Case 2:20-cv-02920-DSF-AS Document 34 Filed 09/09/20 Page 14 of 16 Page ID #:457



 1         12.2   Right to Assert Other Objections.      By stipulating to the entry of this
 2   Protective Order, no Party waives any right it otherwise would have to object to
 3   disclosing or producing any information or item on any ground not addressed in this
 4   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 5   ground to use in evidence of any of the material covered by this Protective Order.
 6         12.3 Filing Protected Material. A Party that seeks to file under seal any
 7   Protected Material must comply with Local Civil Rule 79-5 and the Court’s
 8   Standing Order. Protected Material may only be filed under seal pursuant to a court
 9   order authorizing the sealing of the specific Protected Material at issue. If a Party’s
10   request to file Protected Material under seal is denied by the court, then the
11   Receiving Party may file the information in the public record unless otherwise
12   instructed by the court.
13   13.   FINAL DISPOSITION
14         Within sixty (60) days of the final disposition of this Action, each Receiving
15   Party must return all Protected Material to the Producing Party or destroy such
16   material. As used in this subdivision, “all Protected Material” includes all copies,
17   abstracts, compilations, summaries, and any other format reproducing or capturing
18   any of the Protected Material. Whether the Protected Material is returned or
19   destroyed, the Receiving Party must submit a written certification to the Producing
20   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
21   deadline that (1) identifies (by category, where appropriate) all the Protected Material
22   that was returned or destroyed and (2) affirms that the Receiving Party has not
23   retained any copies, abstracts, compilations, summaries or any other format
24   reproducing or capturing any of the Protected Material. Notwithstanding this
25   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
26   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
27   deposition and trial exhibits, expert reports, attorney work product, and consultant and
28   expert work product, even if such materials contain Protected Material. Any such
                                               13
                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                           Case No. 2:20-cv-02920-DSF-AS
Case 2:20-cv-02920-DSF-AS Document 34 Filed 09/09/20 Page 15 of 16 Page ID #:458



 1   archival copies that contain or constitute Protected Material remain subject to this
 2   Protective Order as set forth in Section 4 (DURATION).
 3   14. Any violation of this Order may be punished by any and all appropriate measures
 4   including, without limitation, contempt proceedings and/or monetary sanctions.
 5

 6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 7   DATED:       9/8/2020
 8
          /s/ Wayne S. Kreger
 9   Attorneys for Plaintiff
10
     DATED:       9/8/2020
11

12        /s/ Lara A. Grines
13   Attorneys for Defendant
14   Pursuant to L.R. 5-4.3.4(a) 2(i), I, Lara A. Grines, attest that all other signatories listed
15   above, and on whose behalf the filing is submitted, concur in the filing’s content and
16   have authorized the filing.
17

18   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
19   DATED:       September 9, 2020
20

21              / s / Sagar
     Honorable Alka Sagar
22   United States Magistrate Judge
23

24

25

26

27

28
                                                 14
                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                             Case No. 2:20-cv-02920-DSF-AS
Case 2:20-cv-02920-DSF-AS Document 34 Filed 09/09/20 Page 16 of 16 Page ID #:459



 1                                          EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4     I,         ________[print or type full name], of           ______ [print or type full
 5     address], declare under penalty of perjury that I have read in its entirety and
 6     understand the Stipulated Protective Order that was issued by the United States
 7     District Court for the Central District of California on________ [date] in the case
 8     of Piazza et al. v. CBS Broadcasting Inc., Case No. 2:20-cv-02920-DSF(ASx). I
 9     agree to comply with and to be bound by all the terms of this Stipulated Protective
10     Order and I understand and acknowledge that failure to so comply could expose me
11     to sanctions and punishment in the nature of contempt. I solemnly promise that I
12     will not disclose in any manner any information or item that is subject to this
13     Stipulated Protective Order to any person or entity except in strict compliance with
14     the provisions of this Order. I further agree to submit to the jurisdiction of the
15     United States District Court for the Central District of California for enforcing the
16     terms of this Stipulated Protective Order, even if such enforcement proceedings
17     occur after termination of this action.
18

19   Date:
20   City and State where sworn and signed:
21

22   Printed name:
23

24   Signature:
25

26

27

28

                                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                            Case No. 2:20-cv-02920-DSF-AS
